Matthew A. Swendiman Direct:513.629.2750 mswendiman@graydon.com November 15, 2013 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: 360 Funds (the “Trust”) (File Nos. 811-21726 and 333-123290) on behalf of the Foundry Micro Cap Value Fund and Foundry Small Cap Value Fund (each a “Fund” and collectively, the “Funds”), the proposed new series of the Trust Ladies and Gentlemen: Attached please find Post-Effective Amendment No. 22 (the "Amendment") to the Trust's Registration Statement on Form N-1A (the "Registration Statement'). The Amendment is the initial filing to establish the two Funds as new series of the Trust. If you should have any questions or comments regarding the foregoing, please contact the undersigned at (513) 629-2750. Thank you in advance for your consideration. Very truly yours, /s/ Matthew A. Swendiman Matthew A. Swendiman, On behalf of the 360 Funds cc:Mr. John Grzeskiewicz Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Mr. Randall Linscott M3Sixty Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111
